DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 4/8/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 5-12, and 14-21 stand rejected. Claims 3-4 and 13 are previously cancelled. Claims 1-2, 5-12, and 14-21 are pending.

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. Applicant argues on Pg8Pr2-4 that “there is no motivation to modify Figure 2A of Wohlert with Figure 2C by inserting pump 33.” The Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wohlert Fig. 2C clearly indicates that the inlet stream 34b that passes through pump 33, is pressurized prior to entering the high pressure side 27a of reverse osmosis 26. Applicant indicates that sweeping pump 1203 is utilized in order to solve the issues of reduced membrane effectiveness and/or increased pumping energy consumption. The Examiner further notes that pump 33 is being utilized to provide an increased pressure. . 
Applicant further indicates that Pg8Pr2 that “Applicant believes that the presence of the concentrate solution is needed to solve the problem…” The Examiner respectfully disagrees. The Examiner notes that the input stream will further contain concentrates, as that is why it is being inputted through the RO membrane. Alternatively, there is no indication that there are not any concentrates that are in the input stream. 
In response to applicant's argument that the Examiner’s motivation was incorrect or did not apply regarding the combination, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant further argues on Pg10Pr3 that “the alleged advantage of modification is already achieved by Mentzel, thus ther eis no reason to add a second pump or to move the pump 29 of Mentzel.” The Examiner respectfully disagrees. The Examiner notes that the combination is utilized to modify Wohlert, and not Mentzel.In response to applicant's argument that (the alleged advantage of modification is already achieved by Mentzel, thus ther eis no reason to add a second pump or to move the pump 29 of Mentzel), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
The combination currently indicates that Mentzel’s utilization of a pressure retarded osmosis (PRO) in conjunction with reverse osmosis allows the PRO to turn the hydraulic pressure across the membrane and turn it into electricity, while El-Sayed indicates that utilizing a PRO in conjunction with an energy recovery system helps reduce the power requirement of the pump.

Applicant further argues on Pg10Pr5 that “El-Sayed would not teach the same fluid flow configuration…” The Examiner respectfully disagrees. El-Sayed Fig. 1A Pr 18; indicates the stream SW that splits into SW1. There is further an energy recovery system 155a or 155b is configured to depressurize the brine solution and transfers the energy to the first pump 135. Furthermore, the SW stream that splits into SW1 flows through housing 140, and is recirculated back as brine solution (BS). Additionally, the BS is then flowed through housing 150, and eventually back through second energy recovery system 155a/b. Furthermore, Applicant’s instant claims utilize “comprising” language, which does not exclude additional processing steps.

Applicant further argues on Pg10Pr6 that “a pressure reducing valve is not desired, and is not shown, in Fig. 6 of the present application.” The Examiner notes that Wohlert Fig. 1, 7, 2C, par. [55, 61, 65, 70, 104, 536]; indicates that the pressure reduction device 10 of Fig. 1, that is the exact same structure as item 35 in Fig. 2A and 37 as in Fig. 2B/2C. (pressure reducers), may be a regenerative pressure letdown turbine. Par. [536] further indicates that each pressure letdown device is assumed to be a turbine style power regenerative device. Furthermore, Applicant’s original disclosure Pr 128 indicates that “a turbine or energy recovery device” is utilized, or Pr 14 indicates “recycle stream can pass through a valve or energy recovery device” or Pr 89/95 “energy recovery device 523, 543 is present. This permits recovery of energy from the output stream, and can be a pressure recovery device, or a generator, or a valve.” Thus, it is clear from Applicant’s original disclosure, that the prior art’s utilization of a valve that reduces the pressure meets the intended purpose of the structure.



/Donovan Bui-Huynh/Examiner, Art Unit 1779     
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779